















 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







SOUTHWEST AIRLINES CO.
DEFERRED COMPENSATION PLAN FOR


SENIOR LEADERSHIP AND NON-EMPLOYEE MEMBERS OF THE SOUTHWEST
AIRLINES CO. BOARD OF DIRECTORS


(as amended and restated, effective as of March 1, 2016)





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






SOUTHWEST AIRLINES CO.


DEFERRED COMPENSATION PLAN FOR


SENIOR LEADERSHIP AND NON-EMPLOYEE MEMBERS OF THE SOUTHWEST
AIRLINES CO. BOARD OF DIRECTORS


(as amended and restated, effective as of March 1, 2016)



 
Table of Contents
 

 
Page


 
 
ARTICLE I
DEFINITIONS......................................................................................................
1


ARTICLE II
ELIGIBILITY......................................................................................................
4


ARTICLE III CREDITS TO
ACCOUNT................................................................................
4


ARTICLE IV ENTITLEMENT TO
BENEFITS.....................................................................
5


ARTICLE V PAYMENT OF
BENEFITS.................................................................................
6


ARTICLE VI IN-SERVICE WITHDRAWALS AND
LOANS...............................................
8


ARTICLE VII ADMINISTRATION OF THE
PLAN.............................................................
8


ARTICLE VIII CLAIMS REVIEW
PROCEDURE................................................................
9


ARTICLE IX LIMITATION OF
RIGHTS...............................................................................
11


ARTICLE X LIMITATION OF ASSIGNMENT AND PAYMENTS TO LEGALLY INCOMPETENT
DISTRIBUTEE...............................................................................................
11


ARTICLE XI AMENDMENT TO OR TERMINATION OF THE PLAN..............................
11


ARTICLE XII STATUS OF PARTICIPANT AS UNSECURED CREDITOR.......................
12


ARTICLE XIII GENERAL AND
MISCELLANEOUS............................................................
13



























































 
i
 

--------------------------------------------------------------------------------






SOUTHWEST AIRLINES CO.


DEFERRED COMPENSATION PLAN FOR


SENIOR LEADERSHIP AND NON-EMPLOYEE MEMBERS OF THE SOUTHWEST
AIRLINES CO. BOARD OF DIRECTORS


(Effective for plan years beginning on and after January 1, 2015)



PREAMBLE
WHEREAS, Southwest Airlines Co., a corporation formed under the laws of the
State of Texas (the “Company”), desires to establish a deferred compensation
plan for the exclusive benefit of (i) a select group of highly compensated
employees of the Company and (ii) non-employee members of the Company’s Board of
Directors (the “Non-Employee Directors”) to provide an additional means by which
said employees and Non-Employee Directors may defer funds for their retirement;
and
WHEREAS, the Company intends for such plan to comply with Section 409A of the
Internal Revenue Code and the regulations promulgated thereunder, as well as
other related Department of Treasury and Internal Revenue Service guidance
(“Section 409A”); and
WHEREAS, Southwest Airlines Co. now desires to amend and restate such plan to
allow participants to make beneficiary designations under it that are separate
and distinct from their beneficiary designation under the Southwest Airlines Co.
ProfitSharing Plan; and
WHEREAS, the Company intends that any participant or beneficiary under such plan
shall have the status of an unsecured general creditor with respect to such
plan;
NOW, THEREFORE, the Southwest Airlines Co. Deferred Compensation Plan for Senior
Leadership and Non-Employee Members of the Southwest Airlines Co. Board of
Directors (the “Plan”) is hereby amended and restated in its entirety, effective
as of March 1, 2016, as follows:
 
ARTICLE 1
 
 
DEFINITIONS
 



1.1 “Account” shall mean the record maintained by the Committee or its designee
showing the monetary value of the individual interest in the Plan of each
Participant or Beneficiary. The term “Account” shall refer only to a bookkeeping
entry and shall not be construed to require the segregation of assets on behalf
of any Participant or Beneficiary.


1.2 “Affiliate” shall mean each entity that would be considered a single
employer with the Company under Section 414(b) or Section 414(c) of the Code,
except that the phrase “at least 50%” shall be substituted for the phrase “at
least 80%” as used therein.


1.3 “Aggregated Plan” shall mean all agreements, methods, programs and other
arrangements that are aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations.




 
1
 

--------------------------------------------------------------------------------






1.4    “Annual Compensation” shall mean (i) with respect to a Participant who is
an employee of the Company, the total amounts paid by the Company to the
employee as remuneration for personal services rendered during each Plan Year,
including any amounts not includable in the gross income of the employee
pursuant to Sections 125 or 402(e)(3) of the Code or deferred by the employee
under this Plan pursuant to Section 3.1 hereof, as well as expense allowances
(to the extent includable in the gross income of the employee), but excluding
expense reimbursements and nontaxable expense allowances, prizes and awards,
contributions made by the Company under any other employee benefit plan or
program it maintains, such as group insurance, retirement, hospitalization or
like benefits, and amounts realized or recognized from qualified or nonqualified
stock options or when restricted stock or property held by the employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; and (ii) with respect to a Participant who is a Non-Employee
Director, the annual cash retainer fee(s) received by the Non-Employee Director
during each Plan Year for service on the Board and its standing committees.


1.5     “Beneficiary” means the person or trust each Participant designates on a
beneficiary designation form authorized and provided by the Committee (subject
to the spousal consent requirements below) to receive the benefits payable under
the Plan upon or after the Participant’s death. The Participant may change the
Beneficiary so designated (subject to the spousal consent requirements set forth
below) at any time or from time to time during his or her life by signing and
filing a new beneficiary designation form with the Committee. The following
rules apply:


(a)    Unless an employee Participant in the Plan elects otherwise under this
Section 1.5, the Participant’s Beneficiary under the Plan is the Participant’s
beneficiary under the ProfitSharing Plan (this sentence does not apply to
Non-Employee Directors who may not make an election under the ProfitSharing
Plan). If a Participant makes a Beneficiary designation for this Plan, then
payment of his or her benefits under the Plan will be payable in accordance with
the provisions of this Section 1.5, without regard to any beneficiary
designations under the ProfitSharing Plan.


(b)    The Beneficiary for Participants who are a Non-Employee Directors is
automatically the Participant’s Spouse (if applicable). If a Participant is
married, he or she may designate a Beneficiary other than his or her Spouse if
(1) his or her Spouse consents to such designation in the manner the Committee
prescribes, the consent acknowledges the effect of such designation and the
designation is witnessed by a notary public, or (2) it is established to the
satisfaction of the Committee that there is sufficient reason why the consent
may not be obtained. Despite the foregoing, any designation by a Participant of
the Participant’s Spouse as Beneficiary will be void if the Participant and such
prior Spouse divorce, as long as the Committee receives notice in a form
acceptable to the Committee of such divorce before payment has been made in
accordance with the existing designation or designations on file with the
Committee. If a Beneficiary designation is void because of divorce, then the
amount that would have been distributed to the Participant’s former Spouse will
instead be distributed to the Participant’s alternate Beneficiary (if any), or,
if the Participant hasn’t designate an alternate Beneficiary, as required by
Section 1.5(c).




 
2
 

--------------------------------------------------------------------------------






(c) If a Participant’s designation is legally ineffective for any reason, if a
Non-Employee Directors fails to designate a Beneficiary, or if no Beneficiary
survives to the date payment is due, then any amount to which such Participant
or Beneficiary is entitled will be paid to his or her estate. For purposes of
this Plan, the production of a certified copy of the death certificate of any
Participant or other person is sufficient evidence of death, and the Committee
will be fully protected in relying on it. In the absence of such proof, the
Committee may rely upon whatever other evidence of death it considers necessary
or advisable.


1.6 “Board” shall mean the Board of Directors of the Company.


1.7 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.


1.8 “Committee” shall mean the committee designated by the Board to administer
the Plan; provided that day-to-day administration of the Plan may be handled by
an appropriate department of the Company or third party administrator.


1.9 “Company” shall have the meaning set forth in the Preamble to this Plan and
shall also include any successor(s) of the Company.


1.10 “Non-Employee Director” shall have the meaning set forth in the Preamble to
this Plan.


1.11 “401(k) Plan” shall mean the Southwest Airlines Co. 401(k) Plan, as amended
from time to time.


1.12 “Participant” shall mean a Non-Employee Director or any employee of the
Company who has been designated by the Committee as being eligible to
participate in the Plan, in each case to the extent the individual has made a
deferral election under the Plan, as provided in Section 3.1 hereof.


1.13 “Plan” shall mean the Southwest Airlines Co. Deferred Compensation Plan for
Senior Leaders and Non-Employee Members of the Southwest Airlines Co. Board of
Directors, as set forth in this document.


1.14 “Plan Year” shall mean the annual period beginning on January 1 and ending
on December 31, both dates inclusive of each year.


1.15 “ProfitSharing Plan” shall mean the Southwest Airlines Co. ProfitSharing
Plan, as amended from time to time.


1.16 “Section 409A” shall have the meaning set forth in the Preamble to this
Plan.


1.17 “Separation from Service” shall mean (i) with respect to a Participant who
is an employee of the Company, a reasonably anticipated permanent reduction in
the level of bona fide services performed by the Participant for the Company and
all Affiliates to 20% or less of the average level of bona fide services
performed by the Participant for the Company and all




 
3
 

--------------------------------------------------------------------------------






Affiliates (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) months (or the full period of service to
the Company and all Affiliates if less than thirty-six (36) months); and (ii)
with respect to a Participant who is a Non-Employee Director, such time as the
Non-Employee Director shall have ceased serving on the Board for any reason. The
determination of whether a Separation from Service has occurred with respect to
any Participant shall be made by the Committee in accordance with the provisions
of Section 409A of the Code.


1.18    “Specified Employee” shall mean a key employee, as defined in Section
416(i) of the Code, without regard to paragraph (5) thereof, of the Company, as
contemplated in Section 409A of the Code.


1.19     “Spouse” shall mean a person who qualifies as the Participant’s spouse
for purposes of federal tax law.


1.20     “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity, or such other dates as shall be
established by the Committee.
 
 
ARTICLE II
 
 
ELIGIBILITY
 



Participation in the Plan for any Plan Year shall be made available to (i)
Non-Employee Directors; and (ii) a select group of highly compensated employees
who are part of the Company’s Senior Management Committee (or successor or
similar group, as determined by the Committee in its sole discretion) and who
are not eligible to participate in the Southwest Airlines Co. 2005 Deferred
Compensation Plan for Pilots, as amended from time to time. The Committee shall,
in a timely manner, notify those eligible employees whom it has determined to be
eligible for participation in the Plan. Such eligible individuals and the
Company’s Non-Employee Directors may elect to participate hereunder in the
manner described in Section 3.1 below. The determination as to the eligibility
of any employee to initially participate in the Plan or to continue as a
Participant shall be in the sole and absolute discretion of the Committee, whose
decision in that regard shall be conclusive and binding for all purposes
hereunder.
 
ARTICLE III
 
 
CREDITS TO ACCOUNT
 



3.1    An eligible employee who, prior to the applicable Plan Year, irrevocably
elects to contribute to the 401(k) Plan the lesser of (i) the maximum elective
deferral permitted under Section 402(g)(l) of the Code with respect to the
taxable year coinciding with such Plan Year, or (ii) the maximum elective
contributions permitted under the terms of the 401(k) Plan with respect to such
Plan Year, may, in the manner prescribed by the Committee, irrevocably elect, no
later than the last day of December immediately preceding such Plan Year and
prior to such earlier date as may be established by the Committee and
communicated to eligible individuals, to defer a whole percentage of the Annual
Compensation otherwise payable to such Participant with respect to such Plan
Year, not to exceed the maximum amount established by the Committee.




 
4
 

--------------------------------------------------------------------------------






A Non-Employee Director may, prior to the applicable Plan Year, in the manner
prescribed by the Committee, irrevocably elect, no later than the last day of
December immediately preceding such Plan Year and prior to such earlier date as
may be established by the Committee and communicated to eligible individuals, to
defer a whole percentage of the Annual Compensation otherwise payable to such
Participant with respect to such Plan Year, not to exceed the maximum amount
established by the Committee.
A Participant’s deferral election under this Section 3.1 shall be effective for
all subsequent Plan Years for which such Participant is eligible to make a
deferral election, unless prior to the beginning of a Plan Year, the Participant
affirmatively changes such election in the manner prescribed by the Committee.
Any amounts withheld, pursuant to this Section 3.1, from the Annual Compensation
otherwise payable to a Participant shall be credited to the Account of such
Participant as soon as practicable after the date on which such amounts would
otherwise have been paid.
3.2    As of each Valuation Date, the Committee shall credit to each
Participant’s Account the deemed income or losses attributable thereto, as
provided below, as well as any other credits to or charges against such Account,
including such Participant’s pro rata portion of Plan administrative expenses.
All payments from an Account between Valuation Dates shall be charged against
the Account as of the preceding Valuation Date. Each Participant’s Account shall
be credited with the amount of income, gains, and losses attributable thereto,
as if the amounts credited to such Account had been invested in an investment
fund or funds selected by the Committee. The Committee shall notify the
Participants of the investment fund or funds selected to establish the rate of
return hereunder. The Committee shall be authorized at any time and from time to
time to prospectively modify such investment fund or funds. In the event a
modification occurs, the Committee shall notify the Participants prior to the
effective date of such change. The Committee shall not be obligated to
substitute funds with similar investment criteria for existing funds, nor shall
it be obligated to continue the same type of investment fund or funds.
  
 
ARTICLE IV
 
 
ENTITLEMENT TO BENEFITS
 



Except as otherwise provided herein, each Participant (or, in the case of death,
the Beneficiary of such Participant) shall be entitled to receive benefits
hereunder upon (i) such Participant’s Separation from Service, (ii) such
Participant’s death, or (iii) the occurrence of an unforeseeable emergency
(subject to the Committee’s approval of a request pursuant to Article VI below).
The time and form of the payment of benefits to a Participant in the event of
Separation from Service or death will be in accordance with the provisions of
Article V below. Any payment of benefits to a Participant upon the occurrence of
an unforeseeable emergency will be in accordance with the provisions of Article
VI below.
Each Participant or, in the case of the death of a Participant, the Beneficiary
of such Participant shall be entitled to the entire value of all amounts
credited to such Participant’s Account, as of the Valuation Date coincident with
the date of distribution hereunder.




 
5
 

--------------------------------------------------------------------------------






 
ARTICLE V
 
 
PAYMENTS OF BENEFITS
 



5.1 Time of Payment. A Participant may elect to receive or commence receiving
payment of his or her Account at one of the following times:


(a)during the calendar year in which the Participant’s Separation from Service
occurs; or


(b)during the calendar year following the calendar year in which the
Participant’s Separation from Service occurs.


Notwithstanding a Participant’s election, if a Participant has elected to
receive payment based on a Separation from Service and such Participant is a
Specified Employee at the time of his or her Separation from Service, such
Participant’s distribution will be delayed until the date that is six months
following his or her Separation from Service, to the extent required by Section
409A of the Code. In addition, notwithstanding a Participant’s election, in the
event of a Participant’s death, payment will be made during the calendar year of
the Participant’s death or, if later, within the ninety (90) day period
following the date of the Participant’s death.
5.2    Form of Payment. A Participant may elect to receive payment of his or her
Account in either a lump sum in cash or in substantially equal annual cash
installments over a period certain not exceeding five (5) years. In the event a
Participant who has elected to receive cash installments is subject to a
six-month delay in accordance with Section 5.1 above, such Participant’s first
payment will include all installment payments that would otherwise have become
due during the period of delay. If a Participant elects to receive installment
payments, the Committee shall continue to credit the unpaid balance of the
Participant’s Account with the deemed income and losses attributable thereto, in
accordance with the provisions of Section 3.2 above, as well as with any other
credits to or charges against the unpaid balance of such Account, during the
period for which installment payments are made. Notwithstanding a Participant’s
election, (i) in the event of the Participant’s death, payment will be made in a
lump sum in cash; and (ii) a Participant who has elected installment payments
will receive a lump sum distribution in cash at such time as the value of the
Participant’s Account is $25,000 or less.


5.3    Timing of Elections as to Time and Form of Payment. A Participant must
elect the time and form of payment of his or her Account prior to the beginning
of the Plan Year with respect to which the Participant first makes his or her
initial deferral election under the Plan. Such election must be made in the
manner prescribed by the Committee. Such election will be irrevocable and will
apply to the Participant’s entire Account balance.


5.4    Default Elections. If a new Participant in the Plan fails to elect a time
or form of payment in accordance with the requirements of Sections 5.1 through
5.3 above, the Participant (or, if applicable, the Participant’s Beneficiary)
will receive his or her payment in a lump sum in cash during the calendar year
following the calendar year in which the Participant’s Separation from Service
occurs or, in the event of the Participant’s death, during the calendar year of
the Participant’s death or, if later, within the ninety (90) day period
following the Participant’s death.




 
6
 

--------------------------------------------------------------------------------






5.5    Change in Time of Payments. Notwithstanding any provision of this
Article V to the contrary, the benefits payable hereunder may, to the extent
expressly provided in this Section 5.5, be paid prior to or later than the date
on which they would otherwise be paid to the Participant.


(a)Distribution in the Event of Income Inclusion Under Code Section 409A. If any
portion of a Participant’s Account is required to be included in income by the
Participant prior to receipt due to a failure of this Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A, the Committee may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of: (i) the portion of his or her Account required to
be included in income as a result of the failure of the Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A or (ii) the balance of
the Participant’s Account.


(b)Distribution Necessary to Satisfy Applicable Tax Withholding. If the Company
is required to withhold amounts to pay a Participant’s portion of the Federal
Insurance Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a)
or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount in the Participant’s Account
or (ii) the aggregate of the FICA taxes imposed and the income tax withholding
related to such amount.


(c)Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment under this Article V
until the earliest date at which the Company reasonably anticipates that the
making of such payment would not cause such violation.


(d)Delay for Insolvency or Compelling Business Reasons. In the event the Company
determines that the making of any payment of benefits on the date specified
hereunder would jeopardize the ability of the Company to continue as a going
concern, the Committee may delay the payment of benefits under this Article V
until the first calendar year in which the Company notifies the Committee that
the payment of benefits would not have such effect.


(e)        Administrative Delay in Payment. The payment of benefits hereunder
shall begin at the date specified in accordance with the provisions of the
foregoing paragraphs of this Article V; provided that, in the case of
administrative necessity, the payment of such benefits may be delayed up to the
later of the last day of the calendar year in which payment would otherwise be
made or the 15th day of the third calendar month following the date on which
payment would otherwise be made. Further, if, as a result of events beyond the
control of the Participant (or following the Participant’s death, the
Participant’s Beneficiary), it is not administratively practicable for the
Committee to calculate the amount of benefits due to Participant as of the date
on which payment




 
7
 

--------------------------------------------------------------------------------






would otherwise be made, the payment may be delayed until the first calendar
year in which calculation of the amount is administratively practicable.


(f)    No Participant Election. Notwithstanding the foregoing provisions, if the
period during which payment of benefits hereunder will be made occurs, or will
occur, in two calendar years, the Participant shall not be permitted to elect
the calendar year in which the payment shall be made.
 
ARTICLE VI
 
 
IN-SERVICE WITHDRAWALS AND LOANS
 



6.1    In the event of an unforeseeable emergency, a Participant may make a
request to the Committee for a withdrawal from his or her Account. For purposes
of this Section, the term “unforeseeable emergency” shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s Spouse, or a dependent (as defined in Section
152(a) of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)
of the Code) of the Participant, loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, as in the case of a natural disaster), or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Any determination of the existence
of an unforeseeable emergency and the amount to be withdrawn on account thereof
shall be made by the Committee, in its sole and absolute discretion. However,
the amount to be withdrawn on account of an unforeseeable emergency may not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved: (i)
through reimbursement or compensation by insurance or otherwise; (ii) by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of deferrals under this Plan. In no event shall the need to send a Participant’s
child to college or the desire to purchase a home be deemed to constitute an
unforeseeable emergency. No member of the Committee shall vote or decide upon
any matter relating to the determination of the existence of such member’s own
financial hardship. A request for a withdrawal on account of an unforeseeable
emergency must be made in the manner prescribed by the Committee, and must be
expressed as a specific dollar amount. All hardship withdrawals shall be paid in
a lump sum in cash.


6.2    Withdrawals shall be charged pro rata to the investment option(s) in
which amounts credited to a Participant’s Account are deemed to be invested, as
applicable.
 
6.3    In no event may a Participant receive a loan of any portion of his
benefit hereunder.


 
ARTICLE VII
 
 
ADMINISTRATION OF THE PLAN
 



7.1    The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder




 
8
 

--------------------------------------------------------------------------------






unless applicable law makes the furnishing of such bond or security mandatory or
unless required by the Company. Any member of the Committee may resign by
delivering a written resignation to the Company and to the other members of the
Committee.


7.2    The Committee shall perform any act that the Plan authorizes expressed by
a vote at a meeting or in a writing signed by a majority of its members without
a meeting. The Committee may, by a writing signed by a majority of its members,
appoint any member of the Committee to act on behalf of the Committee. Any
person who is a member of the Committee shall not vote or decide upon any matter
relating solely to such member or vote in any case in which the individual right
or claim of such member to any benefit under the Plan is particularly involved.
If, in any matter or case in which a person is so disqualified to act, the
remaining persons constituting the Committee cannot resolve such matter or case,
the Board will appoint a temporary substitute to exercise all the powers of the
disqualified person concerning the matter or case in which such person is
disqualified.


7.3    The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.


7.4    The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Non-Employee Directors,
Participants, and Beneficiaries, subject to the provisions of this Plan and
applicable law.


7.5    Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or by a committee thereof; provided, however,
that by resolution, the Board or a committee thereof may delegate to any officer
of the Company the authority to take any such actions hereunder, other than the
power to amend or terminate the Plan.


 
ARTICLE VIII
 
 
CLAIMS REVIEW PRODECURE
 



8.1    In the event that a Participant or Beneficiary (the “Claimant”) is denied
a claim for benefits under this Plan, the Committee will, within a reasonable
period of time, but not later than ninety (90) days after its receipt of the
claim, provide the Claimant a written statement, which shall be delivered or
mailed to the Claimant by certified or registered mail to his or her last known
address, and which will contain the following:




 
9
 

--------------------------------------------------------------------------------






(a)the specific reason or reasons for the denial of benefits;
(b)a specific reference to the pertinent provisions of the Plan upon which the
denial is based;
(c)a description of any additional material or information that is necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)an explanation of the review procedures and the time limits applicable to
such procedures, as provided below, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


In the event that the Committee determines that an extension is necessary due to
matters beyond the control of the Plan, the Committee will provide the Claimant
with the written statement described above not later than one hundred eighty
(180) days after receipt of the Claimant’s claim, but, in that event, the
Committee will furnish the Claimant, within ninety (90) days after its receipt
of the claim, written notification of the extension explaining the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision.
8.2    Within sixty (60) days after receipt of a notice of a denial of benefits
as provided above, if the Claimant disagrees with the denial of benefits, the
Claimant or his or her authorized representative may request, in writing, that
the Committee review the Claimant’s claim and may request to appear before the
Committee for the review. The Claimant will be given the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits. The Claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, as provided in
Department of Labor regulations. In conducting its review, the Committee will
consider all comments, documents, records, and other information relating to the
claim submitted by the Claimant or his or her authorized representative, whether
or not such information was submitted or considered in the initial benefit
determination.


8.3    Within a reasonable period of time, but not later than sixty (60) days
after receipt by the Committee of a written application for review of the
Claimant’s claim, the Committee will notify the Claimant of its decision on
review by delivery or by certified or registered mail to the Claimant’s last
known address; provided, however, in the event that special circumstances
require an extension of time for processing such application, the Committee will
so notify the Claimant of its decision not later than one hundred twenty (120)
days after receipt of such application, but, in that event, the Committee will
furnish the Claimant, within sixty (60) days after its receipt of such
application, written notification of the extension explaining the special
circumstances requiring the extension and the date that it is anticipated that
its decision will be furnished. The decision of the Committee will be in writing
and will include the specific reasons for the decision presented in a manner
calculated to be understood by the Claimant and will contain reference to all
relevant Plan provisions on which the decision was based, as well as a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable




 
10
 

--------------------------------------------------------------------------------






access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, and a statement of the Claimant’s right to
bring an action under Section 502(a) of the Employee Retirement Income Security
Act of 1974. The decision of the Committee will be final and conclusive.
 
ARTICLE IX
 
 
LIMITATION OF RIGHTS
 



The establishment of this Plan shall not be construed as giving to any
Participant, Non-Employee Director, employee of the Company or any person
whomsoever, any legal, equitable or other rights against the Company, or its
officers, directors, agents or shareholders, or as giving to any Participant or
Beneficiary any equity or other interest in the assets or business of the
Company or shares of Company stock or as giving any employee the right to be
retained in the employment of the Company. All employees of the Company and
Participants shall be subject to discharge to the same extent they would have
been if this Plan had never been adopted. The rights of a Participant hereunder
shall be solely those of an unsecured general creditor of the Company.
 
ARTICLE X
 
 
LIMITATION OF ASSIGNMENT AND PAYMENTS TO
 
 
LEGALLY INCOMPETENT DISTRIBUTEE
 



10.1    No benefits which shall be payable under the Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void. No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.


10.2    Whenever any benefit which shall be payable under the Plan is to be paid
to or for the benefit of any person who is then a minor or determined by the
Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.
 
ARTICLE XI
 
 
AMENDMENT TO OR TERMINATION OF THE PLAN
 



11.1    Amendment and Termination. The Company reserves the right at any time to
amend or terminate the Plan in whole or in part by resolution of the Board. No
amendment shall have the effect of retroactively changing or depriving
Participants or Beneficiaries of rights already accrued under the Plan.


11.2    Effect of Termination. If the Plan is terminated, all deferrals shall
thereupon cease, but deemed income or losses shall continue to be credited to
the Accounts in accordance




 
11
 

--------------------------------------------------------------------------------






with Section 3.2 hereof. Notwithstanding the foregoing, to the extent provided
by the Company, the Plan may be liquidated following a termination under any of
the following circumstances:


(a)the termination and liquidation of the Plan within twelve (12) months of a
complete dissolution of the Company taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.


(b)the termination and liquidation of the Plan pursuant to irrevocable action
taken by the Company within the thirty (30) days preceding or the twelve (12)
months following a change of control within the meaning of Section 409A of the
Code; provided that all Aggregated Plans are terminated and liquidated with
respect to each Participant that experienced such change of control, so that
under the terms of the termination and liquidation, all such Participants are
required to receive all amounts of deferred compensation under this Plan and any
other Aggregated Plans within twelve (12) months of the date the Company
irrevocably takes all necessary action to terminate and liquidate this Plan and
such other Aggregated Plans;


(c)the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (ii) the Company terminates and liquidates all
Aggregated Plans; (iii) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Company irrevocably takes all necessary
action to terminate and liquidate this Plan, other than payments that would be
payable under the terms of this Plan if the action to terminate and liquidate
this Plan had not occurred; (iv) all payments are made within twenty four (24)
months of the date on which the Company irrevocably takes all action necessary
to terminate and liquidate this Plan; and (v) the Company does not adopt a new
Aggregated Plan at any time within three (3) years following the date on which
the Company irrevocably takes all action necessary to terminate and liquidate
the Plan.


 
ARTICLE XII
 
 
STATUS OF PARTICIPANT AS UNSECURED CREDITOR
 



All benefits under the Plan shall be the unsecured obligations of the Company.
No assets will be placed in trust or otherwise segregated from the general
assets of the Company for the payment of obligations hereunder. To the extent
that any person acquires a right to receive payments hereunder, such right shall
be no greater than the right of any unsecured general creditor of the Company.




 
12
 

--------------------------------------------------------------------------------








 
ARTICLE XIII
 
 
GENERAL AND MISCELLANEOUS
 



13.1    Severability. In the event that any provision of this Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable,
and this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.


13.2    Construction. The Section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of this Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.


13.3    Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Texas unless superseded by federal law.


13.4    No Requirement to Fund. The Company is not required to set aside any
assets for payment of the benefits provided under this Plan. A Participant shall
have no security interest in any amounts credited hereunder on such
Participant’s behalf. It is the Company’s intention that this Plan be construed
as a plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of highly compensated employees.


13.5    Indemnification. To the extent permitted by applicable law, the Company
shall indemnify and hold harmless the members of the Committee from and against
any and all liabilities, costs and expenses incurred by such persons as a result
of any act, or omission to act, in connection with the performance of such
person’s duties, responsibilities and obligations under the Plan, other than
such liabilities, costs and expenses as may result from the gross negligence,
willful misconduct, and/or criminal acts of such persons.


13.6    Taxes. All amounts credited and payable hereunder shall be reduced by
any and all federal, state and local taxes imposed upon the Participant or a
Beneficiary that are required to be paid or withheld by the Company.


13.7    USERRA. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided to the extent necessary to comply with the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA).




 
13
 